Title: New York Ratifying Convention. First Motion of July 22, [22 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 22, 1788]
That the last mentioned Amendment having been read Mr. Hamilton moved that the same should be obliterated and the following inserted in its stead vizt. “That When the Number of Persons in the District of Territory to be laid out for the Seat of the Government of the United States, shall according to the Rule for the Apportionment of Representatives and direct Taxes Amount to  such District shall cease to be parcel of the State granting the Same, and Provision shall be made by Congress for their having a District Representation in that Body.”
